Citation Nr: 1022118	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-15 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to December 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the claim.  

The Veteran presented testimony before the undersigned 
Veterans Law Judge in March 2010.  A transcript of the 
hearing is of record.  


FINDING OF FACT

The Veteran's bilateral hearing loss is not etiologically 
related to active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009)

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. 
Cir. March 03, 2009) (non-precedential).  Specifically, lay 
evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir. Sept. 14, 
2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique 
and readily identifiable features.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  Additionally, where symptoms are 
capable of lay observation, a lay witness is competent to 
testify to a lack of symptoms prior to service, continuity of 
symptoms after in-service injury or disease, and receipt of 
medical treatment for such symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

The Veteran seeks entitlement to service connection for 
bilateral hearing loss, which he contends is the result of 
exposure to in-service acoustic trauma while serving as a 
light weapons infantryman.  He asserts that he had no hearing 
protection issued during service and that he noticed his 
hearing had diminished shortly after his discharge from 
service.  The Veteran contends that he has no family history 
of hearing loss, little occupational exposure to loud noise 
while driving trucks and running equipment for his post-
service employer, and no recreational exposure to loud noise.  
He asserts that he wore hearing protection while in an 
occupational setting and that his hearing was checked by his 
employer, who will not release those records to him.  The 
Veteran also contends that the VA compensation and pension 
(C&P) audio examination that he was afforded is inadequate.  
See May 2006 VA Form 21-526; October 2006 VA Form 21-4138; 
May 2007 VA Form 9; March 2010 hearing transcript.  

The Veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, any problems 
with his ears, to include complaint of diminished hearing.  
At the time of his separation from service, the Veteran 
denied ear, nose or throat trouble and running ears, and 
audiometric testing revealed that he did not exhibit hearing 
loss per VA standards.  See September 1967 reports of medical 
history and examination.  

The post-service medical evidence of record includes a 
private audiological examination conducted in March 2006.  
See record from Dr. J.C. Ross.  The Board acknowledges that 
this record appears to show the Veteran exhibits hearing loss 
per VA standards and includes a comment of bilateral 
moderate, flat, sensorineural hearing loss.  It may not, 
however, interpret these audiometric findings.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that neither the Board 
nor the RO may interpret graphical representations of 
audiometric data).

Irrespective of the foregoing, interpretable audiometric 
findings were produced at the time of a June 2006 VA C&P 
audio examination.  At that time, the Veteran reported a 
bilateral, gradual decrease in hearing since service and 
reported difficulty hearing in noise as well as hearing the 
television.  He denied tinnitus, ear pain, drainage, vertigo 
(though he reported occasional orthostatic dizziness), ear 
surgery and family history of hearing loss.  The Veteran 
reported that he had never worn hearing aids and indicated 
that he had in-service noise exposure while serving in the 
infantry as an APC driver with a 50 caliber weapon directly 
above his head and while shooting 105s and M-16s.  He also 
reported civilian noise exposure while driving trucks but 
denied any recreational noise exposure.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
40
35
50
LEFT
40
45
40
45
50

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.  
The examiner noted that tympanometry revealed normal middle 
ear function bilaterally and that audiometric results 
revealed a mild/moderate, flat sensorineural hearing loss 
bilaterally.  The Veteran was diagnosed with moderate 
sensorineural hearing loss bilaterally.  

An addendum to the June 2006 VA examination was provided the 
following month, at which time the examiner reported 
reviewing the Veteran's claims folder.  The examiner noted 
that induction examination dated May 19, 1965 and separation 
examination dated September 11, 1967 both revealed that the 
Veteran had normal hearing bilaterally.  The examiner also 
noted that the Veteran has a "flat" sensorineural hearing 
loss, which is not typical of a noise-induced hearing loss.  
Therefore, it was the examiner's opinion that it is less 
likely as not that the Veteran's hearing loss is related to 
service.  See July 2007 addendum report.  

The Board notes at this juncture that while the Veteran's 
service treatment records make no mention of complaints 
involving problems hearing or a decrease in hearing acuity, 
and do not show that the Veteran had a chronic condition 
while in service, it concedes that the Veteran was exposed to 
acoustic trauma during service.  Moreover, the Board finds 
the Veteran's report of problems with his hearing acuity 
since service to be credible, and further finds that he is 
competent to report such symptoms.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  

Irrespective of these determinations, however, the medical 
evidence of record does not support the claim for service 
connection for bilateral hearing loss.  There is no question 
that the Veteran exhibits bilateral hearing loss per VA 
standards and, therefore, has a current disability.  There is 
no medical evidence, however, establishing that this 
disability is etiologically related to active service.  
Rather, the June 2006 VA examiner provided an opinion that it 
is less likely as not that the Veteran's hearing loss is 
related to service.  This opinion took into account the 
Veteran's history of noise exposure, to include in-service 
exposure to acoustic trauma, and his complaints of a gradual 
decrease in hearing since service, and considered the 
audiometric evaluations performed at the time of the 
Veteran's induction to service in May 1965 and his separation 
from service in September 1967.  In addition, the opinion was 
supported by an adequate rationale, namely that the "flat" 
sensorineural type hearing loss exhibited by the Veteran is 
not typical of a noise-induced hearing loss.  For these 
reasons, the Board finds the VA examiner's opinion to be of 
high probative value.  See Prejean v. West, 13 Vet. App. 444, 
448- 9 (2000) (a factor for assessing the probative value of 
a medical opinion is the thoroughness and detail of the 
opinion).

The medical opinion provided by the VA examiner does not 
support the claim and stands uncontradicted in the record.  
In the absence of any medical evidence establishing an 
etiological relationship between the Veteran's bilateral 
hearing loss and service, service connection is not warranted 
and the claim must be denied.  38 C.F.R. § 3.303.  While the 
Veteran is competent to describe his symptoms and in-service 
exposure to noise, he is not competent to provide an opinion 
as to the etiology of his bilateral hearing loss.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Prior to the issuance of the August 2006 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  He was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess/Hartman.  See June 2006 
letter.  Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's service, VA and private treatment 
records have been associated with the claims folder and he 
was afforded an appropriate VA examination in connection with 
his claim.  The Board acknowledges the Veteran's contention 
that the June 2006 VA examination was inadequate but 
disagrees with this assertion as the VA examiner obtained a 
history of relevant noise exposure, reviewed the Veteran's 
service treatment records, and provided an opinion that was 
supported by an adequate and probative rationale.  

The Board notes that the Veteran submitted a VA Form 21-4142 
in April 2006 authorizing VA to obtain records dated in March 
2006 from Dr. Ross.  Although there is no indication that a 
request for records was made by the RO, the Board finds that 
there is no prejudice to the Veteran in proceeding with his 
claim.  This is so because he submitted a March 2006 
audiological evaluation from Dr. Ross and indicated in his VA 
Form 21-526 that he only had a hearing examination with Dr. 
Ross on one occasion.  The Board also notes that following 
the Veteran's March 2010 hearing, the record remained opened 
for an additional 60 days so that the Veteran and/or his 
representative could obtain and submit records from his 
former employer, R.S.  No such records were submitted, and 
the Board notes that the Veteran testified that he had had 
difficulty in getting his employer to release his records.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


